Fourth Court of Appeals
                                        San Antonio, Texas
                                              December 3, 2014

                                            No. 04-14-00813-CV

                        IN RE PRECISION SHOOTING EQUIPENT, INC.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

         On November 21, 2014, relator filed this petition for writ of mandamus complaining of
the trial court’s failure to schedule a hearing on relator’s motion for default judgment filed on or
about June 3, 2013. This court is of the opinion that a serious question concerning the mandamus
relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and
the real parties in interest may file a response to the petition in this court no later than
December 12, 2014. Any such response must conform to Texas Rule of Appellate Procedure
52.4.


           It is so ORDERED on December 3rd, 2014.                                  PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. CV-1280, styled Precision Shooting Equipment, Inc. v. Manuel Medina
III, Individually and d/b/a M3 Outfitters, pending in the County Court at Law, Zapata County, Texas, the Honorable
Joe Rathmell presiding.